DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claim 1 recites “the canister” in lines 3 and 8. It is suggested to amend to --the canister body-- in order to maintain consistent terminology.  
Appropriate correction is required.
Claim 6 recites “holder” in line 2. It is suggested to amend to --canister holder-- in order to maintain consistent terminology.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 8, 11, 12, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nolan, JR. (US 2020/0221832).
	Regarding claim 1, Nolan discloses a jewelry style effluent dispenser, comprising: a canister body 131 with a dispensing end for dispensing the effluent (see figs. 5 and 9, and paragraph 31); a canister holder 105 having a hollowed interior in which the canister is supported interiorly therein (see fig. 4); and the canister holder 105 including an outer holder surface that is adorned with jewelry features 108, including precious stones (see fig. 3 and paragraph 28); and an end cap 121 that is removeably fixable to the canister holder 105 (see figs. 5 and 6 and paragraph 29), and constructed to conceal the dispensing end of the canister 131 so that the dispenser has the overall appearance of a piece of jewelry (see figs. 3 and 4).
Regarding claim 3, Nolan discloses wherein the end cap 121 is magnetically held to the canister holder 105 (see paragraph 29).
	Regarding claim 4, Nolan discloses wherein the end cap 121 is held to the canister holder 105 by friction (see paragraph 29).
	Regarding claim 5, Nolan discloses wherein the end cap 121 is threadedly securable to the canister holder 105 (see paragraph 29).
Regarding claim 7, Nolan discloses a tethering chord 147 extending between the holder 105 and the end cap 121 (see fig. 13), configured to allow the end cap 121 to dangle from the holder 105 (see fig. 15), when the end cap 121 is removed to expose the dispensing end of the canister body 131 (see fig. 15).
Regarding claim 8, Nolan discloses wherein the effluent is a perfumed fluid (see paragraph 30).
	Regarding claim 11, Nolan discloses wherein the canister holder 105 has a polygonal cross-sectional shape (see figs 1-3).
	Regarding claim 12, Nolan discloses wherein the end cap 121 is dimensioned to house within an interior thereof the dispensing end of the canister body 131 (see fig. 13).
	Regarding claim 14, Nolan discloses wherein the end cap 121 has an outer surface that is decorated with precious stones 108 (see fig. 3).
Regarding claim 18, Nolan discloses wherein the canister body 131 is constructed to dispense the effluent as an aerosol fluid (see paragraph 30).
Claims 1, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng (US 2017/0354213).
	Regarding claim 1, Feng discloses a jewelry style effluent dispenser, comprising: a canister body 1 with a dispensing end for dispensing the effluent (i.e. perfume; see fig. 1, and paragraph 15); a canister holder 2 having a hollowed interior in which the canister 1 is supported interiorly therein (see fig. 1 and paragraph 15); and the canister holder 2 including an outer holder surface that is adorned with jewelry features (i.e. gemstones; see paragraph 15), including precious stones (see paragraph 15); and an end cap 3/5 that is removeably fixable to the canister holder 2 (see fig. 1), and constructed to conceal the dispensing end of the canister 1 so that the dispenser has the overall appearance of a piece of jewelry (see fig. 1 and paragraph 15).
Regarding claim 6, Feng discloses wherein the canister body 1 is frictionally engaged with an interior surface inside the holder 2 (see paragraph 15).
Regarding claim 10, Feng discloses a holding chain by which the dispenser is able to be supported on a wrist or around the neck of a wearer of the dispenser (see paragraph 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan, JR. (US 2020/0221832).
Regarding claim 2, Nolan discloses wherein the dispenser is adorned with precious stones 108 (see fig. 3). However, Nolan is silent the teaching of the dispenser having the appearance of a pencil or pen. It would have been an obvious matter of design choice to make the different portions of the dispenser of whatever form or shape was desired or expedient (i.e. pencil or pen shaped). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04.
	Regarding claim 13, Nolan discloses all the elements of the claimed invention but is silent to the teaching of the end cap having a pointed end that imparts to the dispenser a sharpened pencil shape. It would have been an obvious matter of design choice to make the different portions of the dispenser of whatever form or shape was desired or expedient (i.e. the end cap having a pointed end). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04.
Regarding claims 16 and 17, Nolan discloses all the elements of the claimed invention except the explicit teaching of wherein the dispenser has a lengthwise dimension, with the end cap attached thereto, measuring from 3 to 6 inches; and
 wherein the holder has a cross sectional dimension in the range from one to two inches.
It would have been an obvious matter of design choice to provide the Nolan device with the dispenser having a lengthwise dimension, with the end cap attached thereto, measuring from 3 to 6 inches; and wherein the holder has a cross sectional dimension in the range from one to two inches, since applicant has not disclosed that having the dispenser having a lengthwise dimension, with the end cap attached thereto, measuring from 3 to 6 inches; and wherein the holder has a cross sectional dimension in the range from one to two inches, solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality of the dispenser having a lengthwise dimension, with the end cap attached thereto, measuring from 3 to 6 inches; and wherein the holder has a cross sectional dimension in the range from one to two inches, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or  unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188  USPQ 7, 9 (CCPA 1975).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan, JR. (US 2020/0221832) in view of Schumacher (US 9,260,236).
	Regarding claim 9, Nolan discloses all the elements of the claimed invention except the teaching of the effluent being a sanitizing fluid.
	Schumacher teaches a jewelry style dispenser (see fig. 1 and col. 4, lines 8-11) wherein the effluent may be skin treatment materials such as sunscreen, perfume or sanitizer (see col. 3, lines 50-53). 
	Accordingly, it would have been obvious to one of ordinary skill in the art to provide the effluent being a sanitizing fluid, as taught by Schumacher, in order to provide a skin treatment material (i.e. sanitizing fluid) which is readily accessed by the user when needed.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan, JR. (US 2020/0221832) in view of Babiak et al. (US 4,023,712).
	Regarding claim 10, Nolan discloses a necklace 103 in which the dispenser is able to be supported on a wrist or around the neck of a wearer of the dispenser (see fig. 3 and paragraph 29). Nolan discloses all the elements of the claimed invention but is silent to the necklace being a chain.
	Babiak teaches a dispenser which includes a necklace which may be any common type suspending means, i.e. a chain, in which a dispenser is able to be supported on a wrist or around the neck of a wearer of the dispenser (see figs. 1 and 2, and col. 2, lines 36-41).
Accordingly, one of ordinary skill in the art would recognize that the known option of providing the necklace being a chain, involves only routine skill in the art, for the predictable result of providing a suspending means for the dispenser to be readily accessible by the user. 
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nolan, JR. (US 2020/0221832) in view of AlQunaibit (US 2021/0244141).
	Regarding claim 15, Nolan discloses all the elements of the claimed invention but is silent to the explicit teaching of the precious stones 108 being diamonds.
 	AlQunaibit teaches a jewelry ornament which may contain precious stones such as diamonds (see paragraphs 2, 31 and 36). 
Accordingly, one of ordinary skill in the art would recognize that the known option of providing the precious stones being diamonds, involves only routine skill in the art, for the predictable result of providing an expensive jewelry ornament. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US 4,106,698) and Sauget (US 5,794,808) show other jewelry style dispensers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754